Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Ryan Sharp, Reg. No. 71,552 on June 28, 2022.

Claims 3, 4, 13, 14, and 20 are amended as follows:

Claims 3, 4, 13, and 14 are cancelled.

Claim 20. (Currently Amended) A vector processor, comprising:
an arithmetic logic unit (ALU) of a plurality of arithmetic logic units;
an operand vector register of a plurality of operand vector registers, configured to store elements of an operand vector to be used as input for a vector operation of the ALU; 
a first vector index register, configured to store a plurality of address components corresponding to a plurality of positions in the operand vector register that match a scalar stored in a scalar register when used in a comparison;
a second vector index register, configured to store a plurality of address components corresponding to a plurality of positions in the operand vector register that do not match the scalar stored in the scalar register when used in the comparison, 
each address component addable to an effective address for accessing a corresponding position in the operand vector register, and 
each position of the operand vector register comprises an element of the operand vector to be operated upon by the ALU,
wherein the vector processor configured to:
load the operand vector stored in the operand vector register;
load a scalar stored in a scalar register; 
compare an element of the loaded operand vector with the loaded scalar, wherein the element is selected according to a count;
based on the comparison:
store a position of the element of the loaded operand vector according to the count in the first vector index register in response to the element of the loaded operand vector matching the loaded scalar, and
store the position of the element of the loaded operand vector according to the count in the second vector index register in response to the element of the loaded operand vector not matching the loaded scalar; and
increment the count.
 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. The prior art of record, alone or in combination, fails to teach or render obvious the following subject matter recited in each of the independent claims when considered in combination with the other limitations in those claims: “comparing, by the vector processor, an element of the loaded operand vector with the loaded scalar, wherein the element is selected according to the count; based on the comparing: storing, by the vector processor, a position of the element of the loaded operand vector according to the count in a first vector index register in response to the element of the loaded operand vector matching the loaded scalar, and storing, by the vector processor, the position of the element of the loaded operand vector according to the count in a second vector index register in response to the element of the loaded operand vector not matching the loaded scalar; and incrementing the count.” The closest prior art (Bharadwaj, as cited previously) discloses comparing each element of a vector with a scalar, but the results from a single compare instruction are stored in a single register, and only indicate the position for those elements that satisfy the comparison criterion. It would not have been obvious to modify Bharadwaj to disclose the claimed features absent impermissible hindsight. Accordingly, claims 1, 2, 4-12, and 15-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Primary Examiner, Art Unit 2183